
	
		II
		110th CONGRESS
		2d Session
		S. 3018
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a Commission on Federal Criminal and
		  Juvenile Justice Assistance Programs.
	
	
		1.EstablishmentThere is established a temporary commission
			 to be known as the Commission on Federal Criminal and Juvenile Justice
			 Assistance Programs (in this Act referred to as the Commission)
			 for the purpose of conducting a study under this Act regarding methods to help
			 revitalize and strengthen the Federal justice assistance programs that are
			 administered by the Department of Justice’s Office of Justice Programs, Office
			 on Violence Against Women, and Community Oriented Policing Services Office (in
			 this Act referred to as the Justice Assistance Program
			 Offices).
		2.Membership
			(a)In
			 generalThe Commission shall
			 be composed of 10 members, as follows:
				(1)2 members who
			 have previously served as appointees in the Office of Justice Programs under
			 Presidents from different political parties.
				(2)2 members who are
			 current or former State or local law enforcement officers.
				(3)4 members who are
			 criminal justice practitioners.
				(4)2 ex officio
			 members who are current officers or employees of the Office of Justice
			 Programs, designated by the Attorney General, including at least 1 career
			 employee.
				(b)AppointmentsOf
			 the members of the Commission described in paragraphs (1) through (3) of
			 subsection (a), an equal number shall be appointed by the majority leader of
			 the Senate, the Speaker of the House of Representatives, the minority leader of
			 the Senate, and the minority leader of the House of Representatives. The
			 appointments shall be made not later than 30 days of the enactment of this
			 Act.
			(c)ChairmanThe
			 majority leader of the Senate, after consultation with the Speaker of the House
			 of Representatives, shall designate 1 of the members of the Commission to serve
			 as Chairman.
			3.StudyThe Commission shall conduct a study
			 that—
			(1)identifies means to revitalize and
			 strengthen the Federal justice assistance programs in accordance with
			 principles of good government and effective management; and
			(2)considers and recommends—
				(A)ways to
			 strengthen the justice assistance programs’ offices ability to provide customer
			 oriented service to State and local practitioners;
				(B)the need to make
			 criminal justice research accessible to criminal justice practitioners;
				(C)the best means to
			 measure and report the need for and impact of the Federal justice assistance
			 programs;
				(D)the potential for
			 overlap and duplication of Federal justice assistance programs;
				(E)the best means to
			 transition Federal grantee recipients to sustainable independence;
				(F)the
			 organizational structure and authorities of the Justice Assistance Program
			 Offices; and
				(G)any other changes
			 necessary to enhance the Justice Assistance Program Offices’ stewardship of
			 Federal grant initiatives and improve their customer service
			 orientation.
				4.ReportNot later than 6 months after the enactment
			 of this Act, the Commission shall submit a report to the Congress and the
			 Attorney General containing the results of the study under this Act, which
			 shall include—
			(1)a description of
			 the challenges identified by the Commission;
			(2)the conclusions
			 of the Commission regarding each such challenge; and
			(3)recommendations
			 for legislative or administrative actions to implement the conclusions of the
			 Commission.
			5.Commission
			 personnel matters
			(a)Staff and
			 resourcesThe Attorney General, or designee, shall provide to the
			 Commission such staff and resources as the Attorney General, or designee,
			 determines necessary for the Commission to perform its duty efficiently and in
			 accordance with this Act, which shall include not less than 2 staff
			 members.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			6.TerminationThe Commission shall terminate 30 days after
			 the submission of the report under section 4.
		
